IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 59 EM 2018
                                               :
                      Respondent               :
                                               :
                                               :
               v.                              :
                                               :
                                               :
 ROBERT WILLIAMS,                              :
                                               :
                      Petitioner               :


                              DISSENTING STATEMENT

JUSTICE BAER                                                  FILED: June 12, 2018

      I dissent from the Court’s order denying Robert Williams’ Emergency Application

for King’s Bench Jurisdiction and would grant the requested relief of reassignment to

President Judge Shelia Woods-Skipper. I believe Judge Genece Brinkley should have

disqualified herself pursuant to Pa.R.Crim.P. 903(C) (providing PCRA trial judge should

disqualify themselves in the interests of justice) as her continued involvement has created

an appearance of impropriety that tends to undermine public confidence in the judiciary.

See Commonwealth v. White, 910 A.2d 648, 657 (Pa. 2006) (explaining that, even in

those instances where a jurist can impartially consider a case, the judge must also

consider whether his or her continued involvement “creates an appearance of impropriety

and/or would tend to undermine public confidence in the judiciary”).

      Justice Todd joins this dissenting statement.

      Justice Donohue joins this dissenting statement.